FILED
                              NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARMANDO RIVAS-SOLIS,                             No. 09-72921

               Petitioner,                       Agency No. A078-159-043

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Armando Rivas-Solis, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), and we deny the petition for review.

      The BIA correctly concluded that Rivas-Solis is ineligible to adjust status

because he is inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) for having accrued

more than one year of unlawful presence in the United States and then reentering

without admission. See Garfias-Rodriguez v. Holder, No. 09-72603, 2012 WL

5077137, at *7 (9th Cir. Oct. 19, 2012) (en banc) (aliens who are inadmissible

under 8 U.S.C. § 1182(a)(9)(C)(i)(I) are not eligible for adjustment of status under

8 U.S.C. § 1255(i)).

      Rivas-Solis points to no authority to support his contention that the BIA was

required to issue a precedential decision in his case.

      PETITION FOR REVIEW DENIED.




                                           2                                  09-72921